IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: October 21, 2019.

                                                            __________________________________
                                                                      TONY M. DAVIS
                                                            UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

IN RE:                                           §   CASE NO. 19-10926-tmd
ORLY GENGER,                                     §   CHAPTER 7
       Debtor.                                   §

ORDER (1) GRANTING MOTION TO EXPEDITE, (2) CONVERTING HEARINGS SET
   ON OCTOBER 23, 2019 INTO STATUS CONFERENCES, AND (3) LIMITING
  HEARING ON OCTOBER 31, 2019 TO THE REQUEST TO TRANSFER VENUE

       On October 18, 2019, the Debtor filed a motion requesting an expedited hearing on her

request for continuance and for a discovery scheduling order [ECF No. 107]. After considering the

pleadings filed in this case, the Court finds that the motion to expedite should be granted and that

the following order should be entered.

       ACCORDINGLY, IT IS THEREFORE ORDERED that the motion to expedite is granted

and a hearing on the Debtor’s Motion for Continuance and for Entry of an Order Related to

Discovery is set for October 23, 2019 at 2:00 p.m.; and it is

       FURTHER ORDERED that the other matters currently set on October 23, 2019 shall be

converted into status conferences; and it is



                                                 1
       FURTHER ORDERED that the October 31, 2019 hearing on Judgment Creditor Sagi

Genger’s Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer Venue [ECF No. 32]

shall be limited to the request to transfer venue.

       FURTHER ORDERED that at the October 23, 2019 hearing, all parties shall be prepared

to discuss which witnesses they will use at the venue hearing, and discuss what discovery, if any,

will be needed, and discuss when the hearing shall be held.

                                                     # # #




                                                     2
